Title: To George Washington from Edmund Randolph, 3 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Private
          Sir
          Philadelphia Octr 3. 1794.
        
        You know well, how much success turns the popular tide. So it has happened with General Wayne. Many, whom I have heard speaking in derogatory terms of his talents, now change their

tone and say; that they were always certain, that the President would never appoint an incompetent man to the command of the army.
        There is one circumstance, however, which appears to me to demand his attention. His late dispatches shew, that some in the army are capable of perfidy: every newspaper announces the indiscrete communications of many. From what I heard yesterday, I am certain, that those indiscrete communications have often, and perhaps systematically related to numberless arcana of the army. I shall intimate this to General Knox, who will probably be here to morrow; and recommend to him to press General Wayne to press more caution in this respect upon his officers.
        None of the letters, addressed to you, have borne sufficient marks of public business, to warrant my opening them—Mrs Washington’s letter is inclosed in the packet.
        The yellow fever is, I believe, absolutely extinguished. But there is constant danger of infection from unhappy Baltimore. I have the honor to be, sir with the highest respect and affectionate attachment yr mo. ob. serv.
        
          Edm: Randolph
        
      